Exhibit 12
                                          U.S. Patent No. 10,321,198 (“’198 Patent”)

      Roku’s advertising platform infringes at least Claim 1 of the ’198 Patent.


            Claim 1                                                     Roku’s advertising platform
1. A computer-implemented           To the extent the preamble is limiting, Roku’s advertising platform performs a computer-
method of dealing with online       implemented method of dealing with online activity of a first user having a first set-top box and a
activity of a first user having a   first online user interface device.
first set-top box and a first
online user interface device,       See, e.g., evidence and analysis for claim limitations (a)-(c) below.
the method comprising:




                                    Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
                                    OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                                                    1
            Claim 1                                                      Roku’s advertising platform
(a) receiving at a computer         Roku’s advertising platform performs the step of receiving at a computer system a notification,
system a notification, wherein      wherein the notification: (i) includes or references a first set-top box identifier, and (ii) results
the notification: (i) includes or   from and signifies a first television advertisement presented using the first set-top box that
references a first set-top box      corresponds to the first set-top box identifier.
identifier, and (ii) results from
and signifies a first television    For example, Roku’s advertising system receives a notification resulting from and indicating a TV
advertisement presented using       advertisement presented using a set-top box, and that notification identifies the set-top box using a
the first set-top box that          set-top box identifier.
corresponds to the first set-top    See, e.g.:
box identifier; and




                                    https://developer.roku.com/docs/developer-program/advertising/roku-advertising-framework.md




                                                                     2
Claim 1       Roku’s advertising platform




          3
Claim 1       Roku’s advertising platform




          4
Claim 1       Roku’s advertising platform




          5
6
             Claim 1                                                      Roku’s advertising platform
                                      Source: https://developer.roku.com/docs/developer-program/advertising/integrating-
                                      rokuadvertising-framework.md
(b) using the notification,           Roku’s advertising platform performs the step of, using the notification, automatically with the
automatically with the                computer system causing a first action to be taken with respect to online activity through the first
computer system causing a             online user interface device subsequent to presentation of the first television advertisement, which
first action to be taken with         first online user interface device corresponds, at a time of the first action, to a first online user
respect to online activity            interface device identifier.
through the first online user
interface device subsequent to        For example, the Roku advertising platform uses the notification it received as a result of the
presentation of the first             television advertisement to cause an action (such as, e.g., delivering an advertisement to an online
television advertisement,             device or selecting an ad for display on the online device) with respect to online activity on an
which first online user               online device having a device identifier.
interface device corresponds,         See, e.g.:
at a time of the first action, to a
first online user interface
device identifier;




                                      Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
                                      OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                                                      7
Claim 1                                     Roku’s advertising platform




          Source: https://docs.roku.com/published/userprivacypolicy/en/us


                                        8
Claim 1                                    Roku’s advertising platform




          Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
          OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                       9
Claim 1        Roku’s advertising platform




          10
Claim 1        Roku’s advertising platform




          11
Claim 1                                      Roku’s advertising platform




          Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                        12
            Claim 1                                                     Roku’s advertising platform
(c) wherein the first online       In Roku’s advertising platform, the first online user interface device identifier and the first set top
user interface device identifier   box identifier are associated without using personally identifiable information pertaining to a user
and the first set top box          of the set-top box that corresponds to the first set-top box identifier.
identifier are associated
without using personally           For example, in Roku’s probabilistic device-linking, the set-top box identifier and the online
identifiable information           access identifer are associated based on their connection to a common LAN.
pertaining to a user of the set-   See, e.g.:
top box that corresponds to the
first set-top box identifier.




                                   Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                                                   13
Claim 1                                       Roku’s advertising platform




          Source: https://www.mediapost.com/publications/article/255323/probabilistic-or-
          deterministicwhats-the-best (by Laura Koulet - Senior Product Manager DataXu)
          “DataXu helps crack the code of cross device usage, enabling you to deliver your brand’s message
          to the right consumers at the right time in the right format on the right device. By combining
          deterministic and probabilistic data together and creating a curated graph, DataXu is able to fully
          understand how people or households engage with brands across each device along their path to
          purchase.”




                                         14
Claim 1                                     Roku’s advertising platform




          Source: Cross-device solutions made simple: discover dataxu's OneView technology
          https://www.youtube.com/watch?v=ZCYttkjjtHY (1:58-2:20)




                                       15
